Ingram, Justice,
concurring specially.
I concur in the judgment of the court in this case because, as stated in the majority opinion, there is sufficient evidence to support the trial court’s determination that the petitioner was present in the demanding state at the time of the commission of the alleged crime.
In my view, Code Ann. § 44-404 requires that the presence of the accused in the demanding state at the time of commission of the alleged crime must be shown in all extradition cases brought under the Uniform Criminal Extradition Act of 1951 except those specified *208in Code Ann. § 44-407. This is one of the statutory prerequisites for extradition, and it is separate and apart from the guilt or innocence inquiry proscribed by Code Ann. § 44-420.
Therefore, unless the case falls within the provisions of Code Ann. § 44-407, an extradition defendant who establishes in habeas corpus proceedings that he was not in the demanding state at the time of commission of the alleged crime is entitled to be discharged from the extradition warrant. The evidence presented by the petitioner in the present case falls short and thus the trial court correctly denied habeas corpus relief.